Title: From John Adams to the Duc de La Vauguyon, 16 April 1781
From: Adams, John
To: La Vauguyon, Paul François de Quélen de Stuer de Causade, Duc de



Sir
Leyden April 16. 1781

I have the Honour to acquaint your Excellency, that I have received from Congress, full Powers and Instructions to treat with the States General, and to conclude a Treaty of Amity and Commerce, consistent with the Relations already formed between the United States and France. And, that I have also received a Letter of Credence, as a Minister Plenipotentiary to their High Mightinesses; and another, to his most Serene Highness the Prince of Orange. With the greatest Respect and Consideration I have the Honour to be, Sir, your Excellencys most obedient and most humble servant
